Citation Nr: 0023288	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sterilization as a result of exposure to herbicides.

2.  Entitlement to service connection for premature loss of 
hair as a result of exposure to herbicides.

3.  Entitlement to service connection for sebaceous cysts on 
the back and face.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1998 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in April 1996 denied 
entitlement to service connection for sterilization as a 
result of exposure to herbicides; the veteran was duly 
notified of the decision; he did not file a timely 
substantive appeal, and the decision became final.  The 
veteran has attempted to reopen his claim; the RO has found 
that new and material evidence has not been submitted, and 
the current appeal on that issue ensued.

The Board also notes that the RO certified as an issue on 
appeal whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
premature loss of hair as a result of exposure to herbicides.  
A rating decision in April 1994 by the RO in Indianapolis, 
Indiana, denied that claim.  However, the notice of 
determination which was sent by the RO to the veteran was 
returned undelivered by the United States Postal Service.  As 
the veteran did not receive notice, the rating decision of 
April 1994 did not become final.  See 38 U.S.C.A. § 5104 
(West 1991); 38 C.F.R. § 20.1103 (1999).  As the RO applied 
the law and regulations pertaining to finality of unappealed 
RO decisions and did not adjudicate the claim of service 
connection for loss of hair, to include as due to exposure to 
herbicides on a de novo basis, the Board will remand this 
matter to the RO for appropriate action.  (See REMAND 
appended to this decision.)


FINDINGS OF FACT

1.  An unappealed RO decision in April 1996 denied 
entitlement to service connection for sterilization.

2.  Additional evidence received since April 1996 concerning 
sterilization is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  There is no medical evidence that the veteran currently 
has sebaceous cysts on the back and face.

4.  PTSD is primarily manifested by irritability, intrusive 
thoughts, and depression; the disability is productive of no 
more than moderate impairment.

5.  The veteran is a high school graduate and completed two 
years of community college; he has work experience as a 
welder, a cargo handler, and a maintenance man.

6.  Service-connected PTSD does not preclude the veteran from 
obtaining and retaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  A rating decision in April 1996, denying entitlement to 
service connection for sterilization, is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  Additional evidence submitted since April 1996 is not new 
and material, and the veteran's claim of entitlement to 
service connection for sterilization is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The criteria for an evaluation in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).

4.  The criteria for assignment of TDIU are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Sterilization

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).

Applicable regulations provide that, if a veteran was exposed 
to a herbicide agent during active service, certain diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service.  The listed diseases are:  Chloracne 
or other acneiform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancer; and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(iii) 
provides that a veteran who served in the Republic of Vietnam 
from January 1962 to May 1975 and who has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is considered 
and presumed to be credible.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  Third, if a claim is found to be well 
grounded, then the merits of a claim may be evaluated, after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been met.

At the time of the prior final denial of service connection 
for sterilization in April 1996, the pertinent evidence 
consisted of the veteran's service medical records, a VA 
medical certificate in November 1980, and a VA Agent Orange 
Protocol examination in April 1991.  

The service medical records were entirely negative for any 
finding of sterility or any sterilization procedure.  At an 
examination for separation in December 1970, the veteran's 
genitourinary system was evaluated as normal.

In November 1980, the veteran was seen by a VA physician.  He 
stated that his wife, who left him in August 1980, was 
pregnant and his lawyer wanted to determine if he was 
sterile.  The VA physician informed the veteran that a sperm 
count could be done, but VA could not give an opinion in a 
paternity suit as to his claimed sterility.  There is no 
indication in the veteran's VA treatment records that his 
sperm count was determined, or that he underwent a 
sterilization procedure.

At the VA Agent Orange Protocol examination in April 1991, 
examination of the veteran's genitals and testicles was 
normal.  It was noted that he had previously had a lump in 
his right testicle, and a biopsy had been negative.

There was thus no medical evidence at the time of the prior 
final denial of the claim in April 1996 that the veteran was 
sterile or had been sterilized.

The only additional evidence on this issue submitted since 
April 1996 is the veteran's statement in April 1999, as part 
of his substantive appeal, that he was examined at a VA 
medical facility in 1988 and never received the results.  
That statement, while new, has no probative value on the 
question of whether the veteran is sterile and/or has been 
sterilized.  The veteran's statement is not material and does 
not serve to reopen his service connection claim.  The 
veteran's application to reopen his claim for service 
connection for sterilization as a result of exposure to 
herbicides must, therefore, be denied.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).

II.  Sebaceous Cysts

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its state, 
shows that the veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).
The veteran's service medical records are entirely negative 
for any findings or diagnosis of sebaceous cysts.  In a 
report of medical history for separation in December 1970, 
the veteran denied having or having had skin disease.  At an 
examination for separation in December 1970, the veteran's 
skin was evaluated as normal.

At the VA Agent Orange Protocol examination in April 1991, no 
sebaceous cysts were noted.  

At a VA skin examination in February 1996, seborrhea of the 
scalp and actinic keratosis of the shoulders, neck, and upper 
chest were found.  Sebaceous cysts were not reported.

In a statement dated in April 1998, the veteran said that he 
had an abscess which "comes on my back then to face..."

At a VA examination in July 1998, a history of a sebaceous 
cyst on the back was noted, but there was no evidence of a 
sebaceous cyst at the time of the examination.  No 
significant skin lesions were found.  The overall examination 
diagnosis was no significant physical problems found.

The veteran's claim for service connection for sebaceous 
cysts on the back and face is not well grounded, because 
there is no competent medical evidence that he has such 
disability, and the claim must be denied on that basis.  
38 U.S.C.A. § 5107(a); Epps, Savage.  The veteran's statement 
does not serve to make his claim well grounded, because lay 
persons are not qualified to offer opinions on questions of 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).
The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for premature loss of hair and sebaceous 
cysts on the back and face "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).

III.  Increased Rating for PTSD

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board, 
therefore, finds that the veteran's claims for an increased 
rating for PTSD and for a total disability rating are well 
grounded.  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  When there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
presented more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, and a general formula for rating mental 
disorders, which provides that:  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events); 
and

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

At a VA psychiatric examination in November 1997, the veteran 
stated that he was not receiving treatment for PTSD and did 
not believe that he needed treatment.  He had quit seeing a 
VA clinical social worker due to his work schedule and lack 
of transportation.  He was taking no medication for PTSD.  He 
was working three part-time jobs:  Loading cargo at an 
airport; and as a maintenance man at two mobile home parks.  
He complained of PTSD symptoms, including sleep disturbance 
and intrusive thoughts and nightmares about his experiences 
in Vietnam.  He indicated that he felt depressed quite often, 
but he rated his depression as mild.  On mental status 
examination, the veteran's mood was mildly depressed, and his 
affect was appropriate to his mood.  He was well oriented and 
cooperative.  His concentration and memory appeared fairly 
good and he denied problems in those areas.  His recall was 
good; his abstract reasoning ability was fair; his 
intelligence was judged to be average or below average; 
insight, judgment, and impulse control were fair.  The 
diagnoses on Axis I were chronic PTSD and alcohol abuse.

At a VA psychiatric examination in July 1998, the veteran 
stated that he had not sought or received any treatment for 
PTSD since he quit seeing a VA clinical social worker.  His 
primary complaints were "nerves," periods of depression, 
irritability, and anger control problems.  He had never taken 
medication for emotional problems.  He had been hospitalized 
for two days in December 1995 for alcohol dependence/syncope.  
He was not interested in receiving any psychiatric or 
psychological help.  He indicated that he was having marital 
conflict with his fourth wife and financial problems.  He had 
lost his driver's license in 1985 after his third driving 
under the influence charge.  He stated that he had no friends 
and spent his time around his trailer smoking and watching 
television.  At one time, he had attended Alcoholics 
Anonymous, but had quit going.

The veteran stated that he had had three part-time jobs, but 
they were all seasonal and had ended.  Since then, he had 
been doing odd jobs, primarily landscaping, but nothing 
steady.  He was applying for jobs.  He indicated that he felt 
perfectly capable of working and claimed to have good skills 
in several construction trades, including as a millwright and 
welder.  He indicated that he had held about 20 different 
jobs since separation from service; he had never been fired 
but he had been told by others that his attitude and temper 
caused problems at work, more so when he was drinking.  The 
examiner stated that the veteran's self-report and clinical 
findings strongly suggested that he was not unemployable and 
that mild impairment in occupational functioning, at most, 
was evident, which did not represent a significant change 
since his last examination.  The veteran had attended 
community college and become a certified welder.  He stated, 
"I know I am capable of working.  I am capable of doing about 
anything, except electrical work and baby-sitting."  He 
stated that the effect of Vietnam on him was that he had 
resentment and anger and that he thought about it a couple of 
times per week.  He stated that he had had a nightmare about 
Vietnam about a week ago, but did not remember the details.  

On mental status examination, the veteran was pleasant and 
cooperative; he was well oriented.  His speech was rational, 
logical, coherent, and goal-directed; his attention and 
concentration were fair; his intellectual functioning 
appeared to be within normal limits.  Some memory deficits 
were noted, and his records indicated that he had been in a 
serious motorcycle accident in the past, with a resulting 
coma, and a diagnosis of organic brain syndrome was given at 
that time.  His mood appeared neutral, except when he 
discussed war-related traumatic events, when he appeared 
distressed.  His affect was appropriate.  He reported periods 
of increased depression which were likely related to marital 
discord, unemployment, and financial stress.  He reported 
some nightmares and intrusive thoughts.  The examiner found 
that the veteran's degree of social and occupational 
impairment was unchanged since the examination in November 
1997.  The diagnoses were:  On Axis I, PTSD, chronic, mild to 
moderate, and alcohol dependence in remission.  The Global 
Assessment of Functioning (GAF) score was 56.

The Board notes that the Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  The American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF score of 56 
denotes moderate symptoms or moderate difficulty in social, 
occupational, or school functioning (for example, few 
friends, conflicts with peers or co-workers).  DSM-IV 32.

Upon careful consideration of the evidence, the Board finds 
that the disability picture presented by the veteran's PTSD 
does not more nearly approximate the criteria for an 
evaluation of 50 percent.  He has not been shown to have any 
of the symptoms listed in the criteria for a 50 percent 
rating, except some difficulty in establishing and 
maintaining effective social and work relationships, which 
has not been attributed by the examining psychiatrists to 
PTSD symptomatology.  Similarly, any occupational impairment, 
with reduced reliability and productivity, has not been found 
by the examiners to be associated with PTSD.  At the most 
recent examination, in July 1998, a GAF score was assigned 
which reflects no more than moderate impairment.  The veteran 
is receiving no psychiatric treatment and does not think that 
he needs any treatment.  He takes no medication for 
psychiatric symptoms.  There is no convincing evidence that 
there is any appreciable marital discord or work impairment 
is related to PTSD symptomatology.  For these reasons, the 
Board concludes an evaluation in excess of the currently 
assigned 30 percent rating is not in order.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

IV. TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, that disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment, as well as his 
particular disabilities are to be considered in making a 
determination on unemployability.  38 C.F.R. § 3.340, 3.341.

In this case, the veteran's sole service-connected disability 
of PTSD is rated 30 percent disabling.  That disability 
rating, being less than 60 percent, does not meet the 
schedular requirements for the assignment of TDIU.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Nevertheless, a total compensation rating based on individual 
unemployability may be granted even though the disability 
rating does not meet the schedular criteria if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  The term unemployability, as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992).

The VA psychiatric examiners who have evaluated the veteran 
in recent years have not found his PTSD symptoms to be so 
severe as to render him unable to work.  Indeed, the examiner 
who evaluated the veteran in July 1998 found that he is not 
unemployable and has mild occupational impairment at most.  
The veteran himself told the examiner that he was capable of 
working at various positions and that the three part-time 
jobs he held were seasonal and had ended for that reason, not 
because the veteran was incapable of continuing to work.  In 
sum, the evidence of record is clear that PTSD does not 
render the veteran unable to secure and follow a 
substantially gainful occupation.  The Board concludes that 
there is no basis whatsoever in the record which would permit 
an allowance of TDIU and entitlement to that benefit is not 
established.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As the preponderance of the evidence is against the veteran's 
claims for an increased rating for PTSD and TDIU, the benefit 
of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).
ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for 
sterilization as a result of exposure to herbicides, the 
appeal on that issue is denied.

Service connection for sebaceous cysts on the back and face 
is denied.

A rating in excess of 30 percent for PTSD is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disability is 
denied.


                                                       REMAND

As noted in the Introduction to this decision, the RO 
certified as an issue on appeal whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for premature loss of hair as a result 
of exposure to herbicides.  An unappealed RO decision in 
April 1994 denied that claim.  However, the notice of that 
decision which was sent by the RO to the veteran was returned 
undelivered by the United States Postal Service.  As the 
veteran did not receive notice, the rating decision of April 
1994 did not become final.  See 38 U.S.C.A. § 5104 (West 
1991); 38 C.F.R. § 20.1103 (1999). 

The Court has held that before the Board addresses a question 
that has not been considered by the RO, it must consider 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, an opportunity to address the 
question at a hearing, and whether or not the claimant has 
been prejudiced by being denied those opportunities.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As the RO applied the law 
and regulations pertaining to finality of unappealed RO 
decisions and did not adjudicate the claim of service 
connection for loss of hair, to include as due to exposure to 
herbicides on a de novo basis, the claim must be remanded for 
the RO to conduct a de novo adjudication of the claim.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should readjudicate the claim 
of entitlement to service connection for 
loss of hair, to include as due to 
exposure to herbicides on a de novo 
basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case that reflects its de novo adjudication 
and that ensures that all evidence submitted by the veteran 
is considered.  A reasonable period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




 

